Citation Nr: 1742179	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  09-42 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin disability, including as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969, including service in the Republic of Vietnam from August 1968 to September 1969.

This case came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDING OF FACT

The evidence of record is against a finding that the Veteran has a skin disability that was incurred in service, or is otherwise related to the Veteran's service, to include in-service exposure to herbicide agents.  


CONCLUSION OF LAW

A skin disability was not incurred or aggravated in service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the VA's duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board notes that the Veteran's complete service treatment records have not been associated with the claims file.  It was noted in the RO's December 2006 rating decision that service treatment records were not available for review.   A search was conducted at the RO, but no service treatment records were located.  The Veteran was notified in July 2009, but responded that he did not have any service treatment records in his possession.  A request to the National Personnel Records Center resulted in the receipt of partial service treatment records in July 2009, and these have been associated with the claims file.  In August 2009, the RO issued a Formal Finding on the Unavailability of Service Treatment Records.  In cases where service records are unavailable, there is a heightened obligation to assist the claimant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See O'Hare v Derwinski, 1 Vet App 365, 367 (1991).

Service treatment records that are of record include the Veteran's September
1969 Report of Medical History and September 1969 Report of Medical Examination at separation.

Applicable Law and Analysis

The Veteran maintains that he is entitled to service connection for his current skin disabilities based on his in-service exposure to herbicide agents.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).
In this case, the medical evidence demonstrates that the Veteran has diagnoses of atopic dermatitis/eczema and colloid milium.  By his own report, the Veteran's skin disabilities began in 2004, following an allergic reaction to amoxicillin.  He has suffered from, and has been treated for full-body, itchy rashes since that time to the present day.  

As noted above, the Veteran's service treatment records are largely missing.  However, the Veteran's September 1969 separation examination and September 1969 report of medical history are on file.  Upon examination at that time, the Veteran was noted to have a "normal" clinical evaluation of the skin.  He also specifically denied experiencing any skin problems during service at that time.  That stated, the Veteran did serve in Vietnam during the Vietnam Era, and is therefore presumed to have been exposed to herbicide agents during service.  See 38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran's diagnosed skin diseases are not identified as diseases for which presumptive service connection based on herbicide exposure is warranted under 38 C.F.R. § 3.309(e).  As such, the Veteran may not establish entitlement to service connection for these conditions on a presumptive basis.  The Board recognizes that chloracne or other acneform disease, and porphyria cutanea tarda are the only two skin disabilities that are presumed to be related to in-service exposure to herbicide agents under 38 C.F.R. § 3.309(e), and to warrant the presumption such disabilities must manifest to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active service.  See 38 C.F.R. § 3.307(a)(6)(ii).  In this case, the Veteran has not been diagnosed with chloracne or any other acneform disease, or porphyria cutanea tarda, nor does he allege that his disability manifested within is first post service-year.  Accordingly, service-connection for the Veteran's current skin disabilities may not be presumed.  

The Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044   (Fed. Cir 1994).  In this case, the Veteran has provided no evidence other than his own assertions, suggesting that his current skin disabilities are indeed caused by herbicide agent exposure.  The question as to whether the Veteran's disabilities are due to herbicide exposure is a complex medical question requiring medical expertise.  In the present case, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to confirm such a causal relationship exists.  See 38 C.F.R. § 3.159 (a)(1) (2016) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). Significantly, no medical professional of record has linked the Veteran's disabilities to herbicide exposure.

Indeed, the Veteran was afforded a VA skin examination most recently in March 2017. The examiner reviewed the entire claims file, provided a diagnosis of atopic dermatitis, and opined that it is less likely as not (less than 50/50 probability) that any skin disability, to specifically include dermatitis, dry skin, or colloid milium, had its onset in or was caused by active service or by an incident during or related to service, to include herbicide exposure.  The examiner noted that based upon medical literature review, clinical experience, evaluation of the Veteran, and detailed review of the claims file, the Veteran's skin conditions are not presumptive Agent Orange conditions.  She reasoned that per Veterans and Agent Orange (Update 2014), chloracne and porphyria cutanea tarda (the only presumptive skin conditions, as discussed above) "are accepted as being associated with dioxin exposure, but when they occur, it happens within a matter of months of the exposure."  The examiner noted that in this case, the Veteran reports and medical treatment records substantiate onset of rashes/skin condition in 2004, which is many years after active duty service.  The examiner further opined that current medical literature (to include Veterans and Agent Orange: Update 2014) does not support a cause and effect relationship between Agent Orange exposure and this Veteran's skin disabilities.  

The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claim, but he has not done so.  See 38 U.S.C.A. § 5107(a) (stating that it is a claimant's responsibility to present and support a claim for VA benefits). 

To the extent the Veteran argues that his disability has been misdiagnosed, and that he may indeed have chloracne, the Board observes that from 2004 to the present day, to include at three VA examinations, the Veteran's disabilities have never been shown to include chloracne or any other acneform disease.  Both VA and private treatment providers have agreed that the Veteran has had forms of dermatitis and colloid milium, with no showing of chloracne.  While it appears several methods have been used to treat the Veteran's disabilities, some more effective than others, the fact that he has been variously treated does not demonstrate the presence of chloracne or an acneform disability.  As noted above, although the Veteran is competent to attest to observable symptoms, he lacks the competence to diagnose his skin disability.  To the extent the Veteran has suggested physicians have told him his skin disability is due to herbicide exposure, the Board finds the medical evidence of record showing no such link to be more probative.  As noted above, the Veteran has not submitted medical evidence in support of a finding that a link exists.  

As the evidence is against a finding that a relationship exists between the Veteran's diagnosed skin disabilities and his period of service, to specifically include his presumed exposure to herbicide agents in Vietnam, the benefit of the doubt doctrine is not applicable, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a skin disability, to include as due to in-service exposure to herbicides is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


